Name: 97/581/EC: Commission Decision of 25 July 1997 amending Decision 95/30/EC laying down special conditions governing imports of fishery and aquaculture products originating in Morocco (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: international trade;  fisheries;  Africa;  trade;  agricultural policy
 Date Published: 1997-08-28

 Avis juridique important|31997D058197/581/EC: Commission Decision of 25 July 1997 amending Decision 95/30/EC laying down special conditions governing imports of fishery and aquaculture products originating in Morocco (Text with EEA relevance) Official Journal L 237 , 28/08/1997 P. 0026 - 0038COMMISSION DECISION of 25 July 1997 amending Decision 95/30/EC laying down special conditions governing imports of fishery and aquaculture products originating in Morocco (Text with EEA relevance) (97/581/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 91/493/EEC of 22 July 1991 laying down the health conditions for the production and the placing on the market of fishery products (1), as last amended by Directive 95/71/EC (2), and in particular Article 11 (5) thereof,Whereas the list of establishments approved by Morocco for imports of fishery products into the Community is set out in Commission Decision 95/30/EC (3); whereas that list may be amended where a new list is forwarded by the competent Moroccan authorities;Whereas the competent Moroccan authorities have forwarded a new list including in particular 305 freezer vessels;Whereas the list of approved establishments and vessels must be amended accordingly;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1 Annex B to Decision 95/30/EC is hereby replaced by the Annex hereto.Article 2 This Decision is addressed to the Member States.Done at Brussels, 25 July 1997.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 268, 24. 9. 1991, p. 15.(2) OJ No L 332, 30. 12. 1995, p. 40.(3) OJ No L 42, 24. 2. 1995, p. 32.ANNEX 'ANNEX B>TABLE>>TABLE>>TABLE>>TABLE>